Citation Nr: 1732619	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO. 10-42 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of a temporary total rating following a left knee surgery with complications to include deep vein thrombosis after February 10, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1984 to September 2005. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The surgical treatments to the Veteran's left knee on July 2, 2009, to include the complication of deep vein thrombosis, are not shown to have required convalescence beyond February 1, 2010.


CONCLUSION OF LAW

Extension beyond February 1, 2010, of a temporary total convalescence rating following a left knee surgery on July 2, 2009 is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was provided noticed in March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence, as well as providing him appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Temporary Total Rating

In July 2009, the Veteran underwent a left knee surgery for a torn medial meniscus. He was granted entitlement to a total disability rating for convalescence under 38 C.F.R. § 4.30 (2016) from July 2, 2009 to February 1, 2010.

The Veteran asserts that he was convalesced until October 2010 and therefore a 100 percent rating should have been extended to that date. The Board finds that the initial period assigned was seven months. The assignment of a longer initial period of 15 months is not permitted by the regulations authorizing temporary total ratings for convalescence. 38 C.F.R. § 4.30 (2016). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (a) (2016).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30 (a)(1), (2), or (3), and further extensions of 1 or more months, for as many as 6 months, may only be made under the provisions of 38 C.F.R. § 4.30 (a)(2) or (3) (where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30 (b) (2016).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30. Felden v. West, 11 Vet. App. 427 (1998). Furthermore, the term "convalescence" does not necessarily entail in-home recovery. Convalescence has been defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury." Felden v. West, 11 Vet. App. 427 (1998). Recovery is also defined as the act of regaining or returning toward a normal or healthy state. 

In this case, the Veteran's left knee surgery occurred on July 2, 2009 and the Veteran was immediately discharged thereafter. The RO assigned a period of a 100 percent temporary total rating based on convalescence based on the Veteran's statements and evidence of record from July 2, 2009 to February 1, 2010. 

A July 2009 VA treatment record noted that the Veteran's light duty at work should be extended to August 28, 2009 and that he may return to full work duty without restrictions on that day.

An August 2009 VA treatment record noted that the Veteran was able to stand independently and was assisted with a cane.

An October 2009 VA treatment record shows the Veteran still had some medial knee pain and was using a cane. Good quad function and range of motion of the knee was noted. No effusion was noted, and a knee brace was ordered. The Veteran was also advised to remain on light duty while on Coumadin for his deep vein thrombosis in his left lower leg with no heavy lifting restrictions due to risk of bleeding.

A January 2010 private treatment letter from Dr. T.K. noted that the Veteran had been placed back on LoveNox Injection of 100MG twice per day, with 8MG of Warfarin. Dr. T.K. reported that "convalescence should continue as a medical opinion until October 2010." The physician recommended that the Veteran avoid long standing and long walking, and that an office job would be more suitable for him at this time. A prescription note from Dr. T.K. indicates that the Veteran was advised to take time off for 2 weeks. 

An April 2010 VA examination report shows that the Veteran was observed not using crutches, but a knee brace was noted. The Veteran was also assessed as being independent in usual self-care daily activities.

An April 2010 VA treatment report noted that the Veteran walked with a rollator walker. The Veteran also reported leg and back pain. He was noted to be able to stand independently. 

A May 2010 VA examination report noted that the Veteran was employed full time as a logistics analyst at the time of the examination. 

An August 2010 VA treatment note shows that the Veteran was prescribed compression socks for his deep vein thrombosis. 

A September 2010 VA treatment note showed that the Veteran had to give up his job due to a requirement that he travel six to twelve months per year and also due to the physical demands. 

A September 2010 statement from the Veteran's team leader at his work reported that the Veteran was on light duty such as office work and special accommodations were made. He also reported that the Veteran's deep vein thrombosis complications would take him away from work three to four hours every other day.

Based on the foregoing, the weight of the lay and medical evidence reflects that, while the Veteran had residuals of the July 2, 2009 left knee surgery beyond February 1, 2010, such residuals did not rise to the level required for convalescence under 38 C.F.R. § 4.30. The evidence of record shows that even during his period of a temporary total rating, the Veteran was standing, and achieving good range of motion of his knee. Additionally, the Board notes that the Veteran returned to working on light duty in August 2009. After the expiration of the February 1, 2010 temporary total rating, in April 2010, the Veteran was noted to use a walker but could conduct all of his activities of daily living. Additionally, the Veteran continued to work full time during this period. There is no evidence that the Veteran needed therapeutic immobilization of the left knee joint, and he was not prevented from regular weight bearing. While it was noted the Veteran used a walker, there is no evidence of the use of a wheelchair or crutches. With regards to complications from the surgery, to include deep vein thrombosis, the Board notes that medication and compression socks were prescribed. The record also reflects that there was no necessity of house confinement or knee joint immobilization after February 1, 2010. Therefore, this disability picture does not more nearly approximate the impairment resulting from the need for convalescence due to severe residuals such as contemplated under 38 C.F.R. § 4.30 for the period starting from February 1, 2010.

The Board notes that the Veteran's private physician submitted a letter in January 2010, indicating that the Veteran would be convalescing until October 2010. The Board finds this report to be of lower probative value as this a conclusory opinion and is outweighed by the totality of the evidence of record. Additionally, the private physician noted that treatment consisted of medication and the need to avoid long standing and walking. The private physician also noted that the Veteran should take off two weeks from work. The Board finds this opinion does not indicate that the Veteran's residuals from the left knee surgery consisted of residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more. As discussed above, the Veteran was able to stand, ambulate with a walker, and work full-time even during the assigned period of temporary total disability. The totality of the evidence simply does not suggest that after February 1, 2010, he experienced severe postoperative residuals or immobilization from a cast. In that connection, the Board notes that the Veteran himself reported in September 2010 that he returned to work in January 2010.

The evidence shows that the Veteran experienced symptoms in regards to his left knee disability after February 1, 2010. However, the disability rating assigned after the temporary total evaluation period is intended to cover the disabling nature of the disability. To equate any and all symptomatology related to the left knee to convalescence is to render the nature of the temporary total rating provisions meaningless. In this case, the Veteran's post-service left knee symptoms have been addressed by the disability ratings assigned from February 1, 2010-including a separate rating for deep vein thrombosis. 

Regarding the Veteran's contention that he should receive a separate, or extended, period of temporary total rating due to treatment for his deep vein thrombosis, the Board notes that the hospitalization for deep vein thrombosis occurred in October 2009, while the Veteran was still in receipt of the temporary total evaluation in question, which did not end until February 1, 2010. Here, the medical records following the surgery support an appropriate convalescence period and a temporary total rating from July 2, 2009, to February 1, 2010. Accordingly, an extension of a temporary total convalescent rating beyond February 1, 2010, under 38 C.F.R. § 4.30 is not warranted.

For these reasons, the Board finds that a temporary total rating for convalescence is not warranted from February 1, 2010 as a result of residuals from the July 2, 2009 left knee surgery. 38 C.F.R. § 4.30 (a)(2), (b)(1).


ORDER

Entitlement to an extension of a temporary total rating following a left knee surgery with complications to include deep vein thrombosis after February 1, 2010 is denied. 




______________________________________________
CAROLINE B. FLEMING	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


